Berdon, J.,
dissenting. Although this case raises several problematic issues, at the very least, I would reverse on the ground that the trial court abused its discretion by admitting into evidence the hearsay statements of the alleged victim, Helle Crafts. Helle Crafts’ lawyer and friends were permitted to testify, over the defendant’s objection, that Helle had stated that if anything happened to her they should not believe it was an accident and that the defendant would have a well planned alibi. The majority justifies the admission of these statements on the ground that they were not offered to prove the truth of the matter asserted, but merely to show Helle Crafts’s state of mind. But how is her state of mind relevant in this case? The majority concludes that her state of mind is relevant to disprove the “theory” of the defendant’s defense—that is, Helle Crafts is still alive.
To me, the victim’s fear of the defendant, if relevant at all, would tend to support the opposite conclusion— *262that she ran off out of fear.1 The logic of the state’s argument, that Helle’s fear and apprehension show that she would not have left voluntarily, eludes me. How could one logically conclude that, because she feared the defendant and was apprehensive about him, she was dead.2 In State v. Duntz, 223 Conn. 207, 613 A.2d 224 *263(1992), dealing with the precise issue of whether the deceased’s hearsay statements of fear may be admitted into evidence, we held the admission of such evidence to be reversible error. “[T]he victim’s alleged fear of the defendant was not relevant, and therefore . . . the testimony was not admissible under the state of mind exception to the hearsay rule. Evidence is relevant only if it has some tendency ‘to establish the existence of a material fact.’ ” Id., 233.
Furthermore, the claim that Helle Crafts was still alive was not the “theory of defense” in the defendant’s second trial. The defendant did not testify at the second trial; rather, the state introduced the defendant’s testimony from the first trial, thereby raising this issue. Similarly, defense counsel did not argue this theory to the jury in closing argument. The majority merely passes this off by stating that although it was “not overtly adopted,” it was in the record. It was in the record, but only because the state put it there.
Finally, although the statements purportedly were admitted to show the victim’s state of mind, ultimately the state used the victim’s statement to prove the truth of a crucial element. The state referred to Helle Crafts’ hearsay statements in its final argument, in conjunction with the issue of intent, as follows: “And so all these last words of Helle Crafts are with you to help determine whether or not in this particular case Richard Crafts possessed the conscious objective to cause a result, that is the death of Helle Crafts. Those are words we’ll never forget.”
Nevertheless, the prejudicial effect of these statements far outweighed any minuscule evidential value. These statements were dynamite. We recognized this in State v. Duntz, supra, when we stated that such hear*264say statements of subjective fear had “the tremendous potential ... to prejudice the defendant unfairly.” Id., 233. “[W]hile irrelevant evidence is never admissible, relevant evidence may be rejected if its probative value is outweighed by such factors as time, confusion, or prejudice.” C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 8.1.3, p. 227. Generally, the admission of such evidence is within the sound discretion of the trial court; State v. Marquez, 160 Conn. 47, 51-52, 273 A.2d 689 (1970); but, in cases such as this, we have found that the trial court has abused that discretion. State v. Vennard, 159 Conn. 385, 392, 270 A.2d 837 (1970), cert. denied, 400 U.S. 1011, 91 S. Ct. 576, 27 L. Ed. 2d 625 (1971).
Nor can a limiting instruction from the court help in a case such as this. “To suggest that an instruction would neutralize the prejudicial impact is to defy reality. Not even appellate judges can be so naive as really to believe that all twelve jurors succeeded in performing what Judge L. Hand aptly called a mental gymnastic which is beyond, not only their powers, but anybody’s else. Nash v. United States, 54 F.2d 1006, 1007 (2d Cir. 1932). United States v. Bozza, 365 F.2d 206, 215 (2d Cir. 1966).” (Internal quotation marks omitted.) State v. Couture, 194 Conn. 530, 563, 482 A.2d 300 (1984), cert. denied, 469 U.S. 1192, 105 S. Ct. 967, 83 L. Ed. 2d (1985).
To admit into evidence these hearsay statements, which tend to prove the crime for which the defendant was charged, violates the defendant’s constitutional rights “to be confronted by the witnesses against him” and to due process of law. Conn. Const., art. I, § 8; U.S. Const., amends. VI and XIV. The majority allows the jury to hear Helle Crafts’ voice, notwithstanding the defendant’s inability to confront or cross-examine her statements.
Accordingly, I respectfully dissent.

 The majority claims in footnote 10 that the trial court admitted Helle Crafts’ statements for the limited purpose of demonstrating her state of mind not to leave and not for the purpose of showing that she was afraid of the defendant. The limiting instructions, however, never explained to the jury what the legalistic term “state of mind” means, nor did they expressly indicate that “state of mind” was limited to the fact that Helle Crafts would not have left the country voluntarily. The following are examples of the court’s instructions: “I am allowing [Helle’s statements] for a limited purpose only . . . so the jury will have available . . . what might be the state of mind of Mrs. Crafts as it existed on October 7th . . . “I’m not allowing this testimony in . . . to establish that . . . [it] is true. What I am allowing it in for, is to establish the state of mind of Helle Crafts . . . “[T]hat statement of Helle Crafts’can only be used to reflect her state of mind. Her opinion or her attitude. And it is not being offered for the purpose of proving the truth of the statement”; “[The statements are being admitted] merely for the purpose of establishing her state of mind, what was going through her mind at the time she made the statement. ” (Emphasis added.)
Under these circumstances, it is only reasonable to believe that the jury inferred from this testimony that Helle Crafts was fearful of the defendant. Certainly, the jury would be perfectly reasonable in believing that fear was a central part of Helle’s “opinion or her attitude” and “what was going through her mind at the time she made the statement.” In fact, it is inconceivable that Helle Crafts would have made such statements if she were not afraid of the defendant. Given that fear is the necessary predicate to the existence of such statements, the majority’s suggestion that the statements were admitted only to show Helle’s “state of mind not to leave” and its belief that the jury was capable of extracting and disregarding the overwhelming element of fear from these statements is simply incredible. But even if the majority’s argument is accepted at face value, the statements are not relevant to show that Helle would not have left the house voluntarily. As noted in my dissent, the statements, if relevant at all, would support the inference that she did leave voluntarily.


 The majority relies on State v. Blades, 225 Conn. 609, 635, 626 A.2d 273 (1993), but that case is inapposite. In Blades, the victim’s fear of the defendant was relevant to the defense of extreme emotional disturbance to prove that it was unlikely that she was the aggressor. “The victim’s fear of the defendant was relevant to challenge the defendant’s version of the *263facts by establishing that it was unlikely that the victim, having expressed a grave fear of the defendant in the past, would have behaved aggressively toward the defendant to a point where he felt threatened.” Id.